Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on November 1, 2021.  These drawings are accepted and entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed dental handpiece comprising an overload portion device, wherein the overload protection device comprises a valve body, having a first end, a second end opposite said first end, an inner wall, and an outer surface so as to form an air chamber, an air intake passage between said first end and said air chamber, and a communication location between said air chamber and said air intake passage, said opposite end of said side tube being connected to said air intake passage, wherein said valve body is comprised of a plurality of air discharging holes in said communication location; a piston, being movably positioned within said communication location, an elastic member, a valve plug being arranged at said second end of said valve body, wherein said elastic member is arranged between said piston and said valve plug, and wherein said piston has a closed position within said communication location so as to cover said air discharging holes form within said valve body and an opened position between said communication location and said valve plug so as to uncover said air discharging holes, said piston being actuated between said closed position and said opened position according to said elastic member in combination with the other claimed limitations.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        11/4/2021